DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-10 is/are pending.  


Allowable Subject Matter
Claims 6-10 are allowable. 

Response to Arguments
Applicant’s arguments, filed 10/20/2020, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-9 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 10/20/2020, with respect to the Double Patenting rejections have been fully considered and are persuasive.  The Double Patenting rejections of claims 1-10 has/have been withdrawn due to the Applicant’s filing of a Terminal Disclaimer that was approved 10/20/2020. 

Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that the prior art does not teach that the "at least one transmitter" is implanted in the wearer of the wireless device".  As amended the claim language is broader than argued by Applicant: "the at least one transmitter is attached to or implanted into the wearer of the wireless device".  The option of being "attached to" is broader and does not require implantation.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blum, et al (Blum-1) (US 2006/0095128 A1) in view of Blum, et al (Blum-2) (US 2003/0210377 A1) and further in view of Lerner, et al (Lerner) (US 2012/0078224 A1).
Claim 1, Blum-1 teaches a method of actuating a bi-stable electro-active lens that retains its last optical power setting when electrical power is removed from the electro-active lens (e.g. [0076]), the method comprising:
causing an optical state of the electro-active lens to be retained when the electrical power is removed from the electro-active lens (e.g. [0076]);
increasing an optical power of the electro-active lens in response to receiving, at the electro-active lens, a first signal from at least one transmitter of the wireless device (e.g. [0076], as described here, the power is changed wirelessly (inductively), therefore, the must be some device that transmits each/both the power and the data and another device in the lens that receives the signals; the data must be sent as a signal in this wireless set up); and 
decreasing an optical power of the electro-active lens in response to receiving, at the electro-active lens, a second signal from the at least one transmitter of the wireless device (e.g. [0076], as described here, the power is changed wirelessly (inductively), therefore, the must be some device that transmits each/both the power and the data and another device in the lens that receives the signal; the data must be sent as a signal in this wireless set up).

Blum-1 discloses the invention substantially as claimed but fails to teach first and second signals that indicates first and second actuations of a button of the at least one transmitter by a finger of a wearer of a wireless device and the transmitter is attached to or implanted into the wearer of the wireless device.  


Blum-1 and Blum-2 are concerned with the same field of endeavor, namely adjustable electro-active IOLs. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Blum-1 such that the transmitter is actuated by specifically button presses as taught by Blum-2 as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are the use of a known type (per Blum-2) of actuation via pressing a button of the transmitter of Blum-1 (pressing a button to send a signal).
The combination of Blum-1 and Blum-2 teaches: 
actuations of the button to send each of the first and second transmissions from the transmitter, and 
wherein the at least one transmitter is attached to or implanted into the wearer of the wireless device (when the button is pressed, it is attached to (in contact with) the wearer pressing the button).  

The combination of Blum-1 and Blum-2 discloses the invention substantially as claimed but fails to teach the actuation of the button(s) is specifically by a finger.  
Lerner teaches the actuation of a button (e.g. [0164]). 
Lerner and the combination of Blum-1 and Blum-2 are concerned with the same field of endeavor, namely actuation of buttons related to IOLs. 


Regarding Claim 2, the method includes actuating the button (discussed supra for the combination). 
Regarding Claim 3, the method includes transmitting the first signal from the transmitter to the lens in response to the first actuation of the button (discussed supra). 
Regarding Claim 4, transmitting the second signal from the transmitter to the lens in response to the second actuation of the button (discussed supra). 
Regarding Claim 5, the lens is not electrically powered by a power storage device (e.g. Blum-1, [0076], the device is powered externally; [0077], [0079]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/11/2021